Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-22-00229-CV

                                  Rambhotla KAUSHIK,
                                       Appellant

                                            v.

                                    CL AGAVE, L.P.,
                                        Appellee

                 From the County Court at Law No. 3, Bexar County, Texas
                             Trial Court No. 2021-CV-03013
                        Honorable J. Frank Davis, Judge Presiding

          BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE WATKINS

         In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. We ORDER that no costs be assessed against appellant in relation
to this appeal. TEX. R. APP. P. 20.1(b).

      SIGNED September 21, 2022.


                                             _________________________________
                                             Luz Elena D. Chapa, Justice